UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 001-04987 SL INDUSTRIES, INC. (Exact name of registrant as specified in its charter) 520 Fellowship Road, Suite A114 Mt. Laurel, NJ 08054 856-727-1500 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Stock, $.20 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Rule 15d-22(b) o Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, SL Industries, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. SL INDUSTRIES, INC. Date:June 13, 2016 By: /s/ William T. Fejes Name: William T. Fejes Title: President and Chief Executive Officer
